Citation Nr: 0530574	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  95-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.  

4.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1971 to December 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In November 2002, the Board denied service connection for a 
psychiatric disability and remanded the issues noted on the 
first page of this decision to the RO for further 
development.  The Board noted that in July 2002, the RO had 
denied the veteran's claims, and that in August 2002, the 
veteran had disagreed with the denial as to the issues on the 
first page of this decision, but that a statement of the case 
was not sent on these issues.  The case has been returned to 
the Board.  

Concerning the issue of service connection for a psychiatric 
disability, the Board notes that the veteran appealed the 
Board's denial of service connection for a psychiatric 
disorder to The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court" or "CAVC"), and, in June 
2003, the Court vacated and remanded the Board's decision.  
In December 2003, the Board remanded this issue to the RO for 
further development.  In May 2005, the RO granted service 
connection for a psychiatric disability.  Therefore, the 
issue of entitlement to service connection for a psychiatric 
disability is no longer before the Board on appeal.

The Board acknowledges that the record concerning the three 
issues now before the Board is, procedurally, extremely 
confusing.  Nonetheless, the Board instructed the RO to issue 
a SOC concerning all three issues in 2002 and, in 2003, also 
instructed the RO to preform additional evidentiary 
development concerning these issues.  The RO issued a 
Supplemental SOC concerning these three issues in May 2005, 
which would have led the appellant to assume that he had met 
the requirements for perfecting his appeal as to these three 
issues.  The Board may waive the filing of a substantive 
appeal, Beyrle v. Brown, 9 Vet. App. 24, 28 (1996), and does 
so in this instance due to the confusing nature of the 
procedural record.  Finally, the Board notes that the veteran 
requested withdrawal of his appeal concerning the spine and 
neck issues in October 2005, although his representative 
presented this request as conditional upon the ability of the 
RO to add dependents to the veteran's award of compensation.  
The Board contacted the appellant in October 2005; he 
explained that he did not want to withdraw his appeal.  
Consequently, the Board will now decide the three issues that 
were the subject of previous Board remand instructions.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran does not have a current low back disability.  

3.  The veteran's current right knee disability is not 
related to service.  

4.  In January 1985, the RO denied service connection for a 
neck injury and so informed the veteran in February 1985; the 
veteran did not appeal that decision.  

5.  In April 2001, the RO informed the veteran by letter that 
his claim for service connection for a neck injury was denied 
since he did not respond to a letter concerning the 
submission of new and material evidence.  

6.  Evidence received since April 2001 is not cumulative of 
the evidence previously considered and is so significant that 
it must be considered in order to decide fairly the merits of 
the claim for service connection for a neck disability.  

7.  The veteran's current neck disorder is not related to 
service.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  


2.  A right knee disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  The unappealed RO letter determination in April 2001, 
which found that new and material evidence had not been 
received to reopen a claim for service connection for a neck, 
is final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2005).  

4.  Additional evidence received since April 2001 letter 
determination is new and material, and the veteran's claim of 
entitlement to service connection for a cervical spine 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).

5.  A cervical spine disability was not incurred in or 
aggravated by service, and degenerative disc disease may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  


In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.   

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

Merits of the Claim  

A Low Back Disability

The veteran claims that he injured his back when he was in an 
accident during service, and that he has a current low back 
disability related to that injury.  However, a review of the 
service medical records shows no complaint, diagnosis or 
treatment for a low back disability.  At separation in 
October 1974, the veteran denied recurrent back pain, and on 
evaluation, his spine was noted to be clinically normal.  
Thereafter, the record contains no documentation of a 
definite low back disability, although Social Security 
Administration (SSA) records dated from 1991 show complaints 
of low back pain, and a finding of sprain of the lumbar spine 
in October 1993.  It is noted that when the veteran was 
hospitalized at VA facility in January 1997, there was an 
Axis III diagnosis of low back pain; however, the Board would 
point out that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  More recently, on VA examination 
in June 2004, the examiner found that the lumbar spine was 
normal.  This was based on examination of the veteran and X-
rays of the lumbar spine, which were normal.  Thus, the 
single finding of lumbar sprain in 1993 is not a sufficient 
basis to determine that a current disability exists.  Absent 
a showing of inservice treatment and a current lumbar spine 
disability, service connection is not warranted.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Brammer v. Derwinski, 3 
Vet. App. 223, 225.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is clearly 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

A Right Knee Disability

The service medical records show that in October 1971, the 
veteran was treated for a hurt knee while playing football.  
Thereafter, there is nothing in the service medical records 
showing treatment for knee complaints, and at separation in 
October 1974, he denied having a trick or locked knee.  
Examination of the lower extremities was normal.  

SSA records dated from 1991 show that the veteran complained 
of right knee pain in 1991 due to a work injury, and right 
knee strain was diagnosed.  In 1993, he complained of right 
knee pain due to a prior industrial injury.  Continuing 
treatment resulted in a diagnosis of chondromalacia of the 
patella and mild degenerative arthritis.  When the veteran 
was examined by VA in June 2004, he complained of right knee 
pain.  He reported that he had injured his right knee in an 
automobile accident during service in 1974.  After examining 
the veteran, the clinician found that the veteran had 
osteoarthritis of the right knee with loose joint body.  He 
stated that there is moderate disability of the right knee, 
and inadequate documentation to relate this disability to 
service.  The examiner opined that it was less likely as not 
that service caused this condition.  The examiner reported 
that this was based on review of the file, other accidents in 
the veteran's history, physical examination and X-ray 
reports.  

The record does not reflect that the veteran had a right knee 
injury in 1974 when he was involved in an automobile 
accident.  The record does show, however, that he was treated 
in service for a knee injury in 1971, although the record 
does not specify which knee was injured.  The Board notes 
that even if it were conceded that the right knee was injured 
in 1971, there is no showing of continued knee complaints 
during service, and no indication of right knee arthritis 
during service or within the first post service year.  Right 
knee problems are documented beginning in 1991, many years 
after service separation, and the current right knee 
disability has not been related to service.  Rather, the 
disability has been found by a VA examiner to not be related 
to service.  This opinion is based on examination of the 
veteran, X-rays and review of his medical records, and stands 
uncontradicted in the record.  As such, service connection 
will be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Cervical Spine Disability  

New and Material Evidence

In a January 1985 rating decision, of which the veteran was 
notified by letter in February 1985, the RO denied service 
connection for a neck injury because the evidence did not 
show a current neck disability.  The veteran did not timely 
disagree with that decision.  

The veteran testified at a Board hearing on other issues in 
June 1999, and at that time, requested that his claim for 
residuals of a neck injury be reopened.  In an April 2001 
letter determination, the veteran was informed that his 
request to reopen his claim based on new and material 
evidence had been denied.  In July 2002, the RO denied 
service connection for residuals of a back injury, and this 
appeal ensued.  

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).   
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991). The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case. 

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) (2001).  The 
Board is required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

The last final denial of the veteran's claim of entitlement 
to service connection for a neck disorder was by a letter 
determination in April 2001.  The evidence of record at the 
time of that decision included the veteran's service medical 
records, VA medical records, records from the Social Security 
Administration (SSA) and a VA examination report.  

The RO in January 1985 considered the veteran's service 
medical records, which showed that he sustained an open wound 
to the face in February 1974.  The VA examination of November 
1984 showed no current neck disability on examination, and 
the diagnosis was, history of motor vehicle accident with 
neck injury and muscle spasm.  The RO denied the veteran's 
claim, finding that the evidence did not show evidence of a 
neck injury.  Evidence added to the record for consideration 
by the RO in April 2001 consisted of VA medical records and 
SSA medical records dated beginning in 1991.  These records 
showed treatment for neck complaints and findings of 
degenerative disc disease of the cervical spine beginning in 
1992.  The RO denied the claim finding that no new and 
material evidence had been received to reopen the claim.  

The additional evidence added to the record since the April 
2001 determination includes a June 2004 VA examination 
report.  In the June 2004 examination report, a VA clinician 
examined the veteran, and diagnosed degenerative disc disease 
of the cervical spine C5-C6, C6-C7.  At that time the 
examiner also offered an opinion regarding the current 
disability and service.  This evidence is new since it was 
not of record at the time of the prior denial, and it is 
material since it establishes that the veteran has a current 
neck or cervical spine disability, and it discusses the 
relationship of the disability to service.  As this evidence 
is new and material, the veteran's claim for service 
connection for a neck disorder is reopened.  See 38 U.S.C.A. 
§§ 5108, 7104(b), 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  

Service Connection for a Cervical Spine Disability  

The service medical records show that in February 1974, the 
veteran was involved in an automobile accident wherein he 
sustained an open wound on the face.  There are no records 
indicating that he had a neck injury in service or that he 
was treated for neck complaints in service.  At separation in 
October 1974, his spine was noted to be clinically normal.  

On VA examination in November 1984, the veteran complained of 
neck pain.  He reported that he had an automobile accident in 
service and injured his neck.  Examination showed full range 
of motion of the neck, and X-rays showed loss or normal 
lordotic curve probably due to muscle spasm.  The diagnosis 
was, history of motor vehicle accident with neck injury and 
muscle spasm.  

Records from SSA show that in October 1992, the veteran was 
treated after complaining of being hit in neck while in a van 
at work.  At that time, he reported that he had no history of 
prior injury to the neck or upper back.  Acute cervical 
strain was diagnosed, and a soft cervical collar and 
medications were prescribed.  In October 1993, the veteran 
complained of neck pain and stated that he had hurt his neck 
in 1974 in service and that he had a whiplash injury in 1979, 
1980, and 1991.  Degenerative disc disease of the cervical 
spine was diagnosed.  During a psychiatric evaluation in 
1995, the veteran reported that he had been in six moving 
vehicle accidents with injuries to his neck.  

On VA examination in June 2004, the veteran reported having 
neck pain and stiffness.  By way of history, he stated that 
in 1974 he was in an automobile accident that injured his 
neck.  He also reported being in automobile accidents in 
1978-1979, 1992, 1997, and 1998 where he had similar 
injuries.  After examining the veteran and reviewing the X-
rays, the examiner found that the veteran had degenerative 
disk disease of the cervical spine C5-C6, C6-C7.  He stated 
that there is mild disability of the cervical spine, and 
inadequate documentation to relate this disability to 
service.  The examiner opined that it was less likely as not 
that service caused this condition.  The opinion was based on 
review of the file, other accidents in the veteran's history, 
physical examination and X-ray reports.  

In this instance, the veteran was involved in an automobile 
accident in service in 1974 where an open wound to the face 
was noted.  However, the contemporaneous evidence does not 
show that he then sustained an injury to the neck.  
Thereafter, there is nothing in the record regarding neck 
complaints until 1984 when he was examined by VA.  Private 
records show treatment and findings of arthritis beginning in 
1993, many years after service discharge.  Further the record 
reveals that the veteran has on occasion admitted to several 
automobile accidents since service in which he claimed neck 
injury.  In addition, a VA examiner has opined that the 
current neck disability is not related to the veteran's 
service.  This opinion is based on examination of the 
veteran, X-rays and review of his medical records, and stands 
uncontradicted in the record.  Absent a showing of an 
inservice injury and a nexus between that injury and his 
current neck disability, service connection must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Other Considerations

The Board has also considered the veteran's own assertions as 
to the etiology of his disabilities.  The Board finds that 
such assertions are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
and other lay persons are competent to testify as to his in- 
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").   Thus, the 
veteran's personal opinion that he has disabilities that 
began in service or that are otherwise related to service is 
not a sufficient basis for awarding service connection.   

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in June 2002.  

The June 2002 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The June 2002 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate his 
claim for service connection.  The letter explained which 
information or evidence it needed from him and what he could 
do to help with the claim.  The RO advised him as to what VA 
would do to assist him in the development of the evidence to 
support his claim.  In addition, the VCAA notice letter also 
contained the "fourth element," informing him of the need to 
submit medical evidence.  Thus, the appellant clearly had 
actual knowledge of this requirement.  It is noted that the 
veteran was not specifically informed concerning new and 
material evidence requirements.  However in view of the 
favorable finding of the Board on that issue, a remand to the 
RO for notice is not necessary.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini.  However, the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined, medical opinions have been rendered, and 
records have been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  



ORDER

Service connection for a lumbar spine disability is denied.  

Service connection for a right knee disability is denied.  

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a cervical spine 
disability and to that extent the claim is granted.  

Service connection for a cervical spine disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


